DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 15/950,986 filed on 14 June 2021.
Claims 1-8 and 15-20 have been canceled.
Claims 9-14 have been amended. 
Claims 9-14 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 9-14 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Applicant's arguments have been fully considered but they are not persuasive.

1. Applicant argues that the claims are not directed to an abstract idea (Step 2A, Prong 1).

Examiner respectfully disagrees. Representative claim 9 recites: The claim recites: “a computing system for implementing a social impact security trading application on a plurality of computing devices, the method comprising: … generating an impact security at an issuing device, wherein the impact security includes a first set of metric factors, and wherein the impact security includes one or 

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, inasmuch as the claimed method as a whole is directed towards facilitating the issuance, acquisition and processing of an investment security product in an automated manner, involving steps which are nothing more than merely receiving, transmitting, and processing data and/or information associated with a financial-related device or product., but for the recitation of generic computer components. 

Managing and/or transacting in an investment utilizing an investment or security device or instrument involving the steps recited falls within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., issuing device, processing component, processor, memory, etc.), nothing in the claim element precludes the steps from the organizing human interactions grouping, Other than the mere nominal recitation of a generic computer device (i.e., payment processing platform), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Utilizing a security type device or instrument in order to facilitate an investment transaction is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the claims are provide a practical application (Step 2A, Prong 2).

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating the issuance, acquisition and processing of an investment security product in an automated manner. The claim recites the additional element – using a computer device to perform the steps described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve effecting a transformation or reduction of a particular article to a different state or thing aside from the receiving and sending of data and/or information while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained.

B. Claim Rejections - 35 U.S.C. § 103:

Claims 9-14 stand rejected under 35 U.S.C. § 103(a) as being allegedly unpatentable over U.S. Pub. No. 2014/0236859 to Chanavat ("Chanavat") in view of U.S. Pub. No. 2016/0307273 to Williams ("Williams"). 

Examiner notes that Applicant’s argument(s) merely point out what a claim recites without offering an analysis of the difference; they are thus deemed unpersuasive. 

The mere existence of differences between the prior art and the claim does not establish nonobviousness. Dann v. Johnston, 425 U.S. 219, 230 (1976). The issue is “whether the difference between the prior art and the subject matter in question ‘is a difference] sufficient to render the claimed subject matter unobvious to one skilled in the applicable art.’” Dann, 425 U.S. at 228. “It is not the function of this court to examine the claims in greater detail than argued by an appellant, looking for nonobvious distinctions over the prior art.” In re Baxter Travenol Labs, 952 F.2d 388, 391 (Fed. Cir. 1991); see also In re Wiseman, _596 F.2d 1019, 1022 (CCPA 1979) (arguments must first be presented to the board). A general allegation that the art does not teach any of the claim limitations is no more than merely pointing out the claim limitations. A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim. 37C.F.R. §41.37(c)(I)(vii). 

Nevertheless, in the interest of advancing prosecution, the Office herein gives consideration to the remarks and/or amendments made to the pending set of amended claims, but are considered moot in light of the new grounds of rejection provided below, for the current listing of amended claims.

The rejection is therefore maintained.

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “a computing system for implementing a social impact security trading application on a plurality of computing devices, the method comprising: … generating an impact security at an issuing device, wherein the impact security includes a first set of metric factors, and wherein the impact security includes one or more social initiatives administered by a nonprofit organization; wherein the first set of metric factors includes an impact topic, a target group, an impact security time duration, a geographic location, an impact direction indication and an impact number corresponding to a percentage value; transmitting the generated impact security and the first set of metric factors …; displaying the transmitted impact security along with the first set of metric factors …; receiving an input from a user … indicating a request to acquire the impact security …; transmitting an acquisition request to acquire the impact security … based on the received user input …; transferring the impact security to one or both of the investor device or a change agent entity in response to receiving the request to acquire the impact security …; receiving a second set of metric factors associated with the impact security from a third party researcher device; determining whether the second set of metric factors satisfy the first set of metric factors by evaluating a measured percentage value of the second set of metric factors compared to the first set of metric factors; tracking the satisfaction of the first set of metric factors … and automatically transferring a predefined monetary value … based on a determination that the second set of metric factors satisfy the first set of metric factors”. The claim is directed to a system which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving, transmitting, and processing data and/or information associated with a financial-related device or product.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, inasmuch as the claimed method as a whole is directed towards facilitating the issuance, acquisition and processing of an investment security product in an automated manner, involving steps which are nothing more than merely receiving, transmitting, and processing data and/or information associated with a financial-related device or product., but for the recitation of generic computer components. 

Managing and/or transacting in an investment utilizing an investment or security device or instrument involving the steps recited falls within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., issuing device, processing component, processor, memory, etc.), nothing in the claim element precludes the steps from the organizing human interactions grouping, Other than the mere nominal recitation of a generic computer device (i.e., payment processing platform), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Utilizing a security type device or instrument in order to facilitate an investment transaction is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating the issuance, acquisition and processing of an investment security product in an automated manner. The claim recites the additional element – using a computer device to perform the steps described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve effecting a transformation or reduction of a particular article to a different state or thing aside from the receiving and sending of data and/or information while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the issuance, acquisition and processing of an investment security product in an automated manner while carrying out the steps of merely receiving, transmitting, and processing data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, which are recognized by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. If the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. 

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358. Therefore, the claim is ineligible.

Dependent claims 10-14, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. The claims add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 10, the step “wherein the first set and second set of metric factors include one or more of a target group, a geographic location, an impact direction indication, or an impact number”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes the intermediate steps and/or rules and/or data of the process.

In claim 11, the step “wherein the impact number is a percentage value associated with one or more of the target group, the geographic location, or the impact direction indication”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes the intermediate steps and/or rules and/or data of the process.

In claim 12, the step “wherein the first set of metric factors includes a first impact number corresponding to a threshold percentage value of a target characteristic and the second set of metric factors includes a second impact number corresponding to a measured percentage value of the target characteristic”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes the intermediate steps and/or rules and/or data of the process.

In claim 13, the step “wherein determining whether the second set of metric factors satisfy the first set of metric factors includes determining whether the second impact number corresponding to the measured percentage value meets or exceeds the first impact number corresponding to the threshold percentage value”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes the intermediate steps and/or rules and/or data of the process.

In claim 14, the step “forgoing transfer of the predefined monetary value from the issuer device to the investor device based on a determination that the second set of metric factors does not satisfy the first set of metric factors”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes the intermediate steps and/or rules and/or data of the process.

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-14 are rejected under U.S.C. 103(a) as being unpatentable over Chanavat, US 2014/0236859 (“Chanavat”), in view of Williams et al., US 2016/0307273 (“Williams”).

Re Claims 1-8: (Canceled)

Re Claim 9: (Currently Amended) Chanavat discloses a computing system for implementing a social impact security trading application on a plurality of computing devices, the system comprising: 

one or more processors; memory; 

one or more programs stored in memory, the one or more programs including instructions for: 

generating an impact security at an issuing device,  (¶[0007]: “systems and techniques for structuring and analyzing a fixed-income security…”; [FIG. 1]: “Issuer Device”

wherein the impact security includes a first set of metric factors,  (¶[0004]: “analysis entails the gathering and weighing of ESG factors …”; ¶[000]: “… based at least in part on a set of environmental, social, and governance (“ESG”) goals defined for an issuer …”; ¶[0011]: “includes automatically associating a set of ESG goals with a security …”; [FIG. 2]: “Upload ESG Indicator Values”)

wherein the impact security includes one or more social initiatives administered by a nonprofit organization;  (¶[0002]: “Fixed-income securities comprise bonds and other short- and long-term, fixed-return debt instruments issued by a wide range of institutions, including national and local governments, quasi-governmental bodies, public and private corporations, and large nonprofit organizations.”)

wherein the first set of metric factors includes an impact topic, a target group, an impact security time duration, a geographic location, an impact direction indication and an impact number corresponding to a percentage value;  (¶[0002]: “The variable rate of interest payment may be based at least in part on a set of environmental, social, and governance (“ESG”) goals defined for an issuer over the time interval.”; (¶[0034]: “the method includes auditing and publishing ESG indicator values by one or more metrics …”) – discloses metric factors, goals, or terms for an impact related security.

transmitting the generated impact security and the first set of metric factors to an investor device from the issuing device;  (¶[0020]: “… methods and systems which facilitate the generation and valuation of fixed-income securities that are linked to environmental, social, and governance factors”; ¶[0023]: “… such security is dependent upon ESG factors”; ¶[0028]: “… network 32 employs wireless communication protocols to transfer information between the issuer device 50 … investor device 54, and the server device 12”; [FIG. 1]: “Investor Device”, “Issuer Device”)

displaying the transmitted impact security along with the first set of metric factors on a graphical user interface at a display of the investor device;  (¶[0020]: “… methods and systems which facilitate the generation and valuation of fixed-income securities that are linked to environmental, social, and governance factors”; ¶[0023]: “… such security is dependent upon ESG factors”; ¶[0028]: “… network 32 employs wireless communication protocols to transfer information between the issuer device 50 … investor device 54, and the server device 12”; [FIG. 1]: “Investor Device”, “Issuer Device”)

receiving an input from a user at the graphical user interface of the investor device indicating a request to acquire the impact security from the investor device;  (¶[0026]: “… one or more input-output devices 18, such as a display device … and keyboard …”; ¶[0029]: “… interface module 31 provides one or more graphical user interfaces on such access devices allowing users of the system 10 to interact with the before-mentioned software modules  …”)

transmitting an acquisition request to acquire the impact security from the investor device based on the received user input at the graphical user interface;  (¶[0026]: “… one or more input-output devices 18, such as a display device … and keyboard …”; ¶[0029]: “… memory of each access device 50, 52, 54 is configured to include a web browser that is used to request and receive information from the server 12…” – Examiner understands such information to include data regarding the impact security in question.; [FIG. 1]: “Issuer Device”) 

transferring the impact security to one or both of the investor device or a change agent entity in response to receiving the request to acquire the impact security by the investor device;  (¶[0028]: “… network 32 uses wired communications to transfer information between an issuer device 50, an auditor device 52, an investor device 54, and the server device 12” – Examiner understands such information to pertain to the impact security in question.; ¶[0029]: “… issuer device 50, the auditor device 52, and the investor device 54 are computer access devices that are in communication with the server 12 over the network 32 via the interface module 31…”; [FIG. 1]: Investor Device”, “Issuer Device”) 

receiving a second set of metric factors associated with the impact security from a third party researcher device;  (¶[0023]: “system 10 provides a platform by which auditors, issuers, and investors may trade and analyze ESG linked securities … system 10 may be used by issuers to disclose achieved ESG indicator values [~“second set of metric factors”] … and by auditors [~”third party researcher device”] to verify and publish achieved ESG indicator values associated with the business…”)

determining whether the second set of metric factors satisfy the first set of metric factors;  (¶[0040]: “… cash flow module 28 adjusts the coupon rate associated with the ESG-linked security by comparing the verified ESG indicator [~”second set of metric factors”] to a corresponding set of pre-defined ESG goal data [~”first set of metric factors”] …”; ¶[0042]: “cash flow module 28 determines whether an entity associated with the ESG-linked security, as the issuer, achieved the set of pre-defined ESG goals defined for the entity over a particular time period…”)

… by evaluating a measured percentage value of the second set of metric factors compared to the first set of metric factors;  (¶[0040]: “cash flow module 28 adjusts the coupon rate associated with the ESG-linked security by comparing the verified ESG indicator values to a corresponding set of pre-defined ESG goal data… the coupon rate identifies the amount of interest paid per year by the ESG-lined security expressed as a percentage of the face value of the ESG-linked security…”)

tracking the satisfaction of the first set of metric factors by the investor device from the issuing device;  (¶¶[0040-0041]: “cash flow module 28 adjusts the coupon rate associated with the ESG-linked security by comparing the verified ESG indicator values to a corresponding set of pre-defined ESG goal data… for the issuer… Each item of the set of pre-defined ESG goal data may be associated with set time intervals”)

Regarding the limitation feature comprising:

automatically transferring a predefined monetary value from the issuer device to the investor device based on a determination that the second set of metric factors satisfy the first set of metric factors.  

Williams, makes this teaching in a related endeavor (¶[0012]: “Upon reporting the outcome of the milestone, the platform may establish specifications to distribute … the funding, and the royalty among the business, the experts, and the funders…”;  ¶[0056]; “… royalty may be … a fraction of some performance-based metric, such as revenue, gross margin, or any line item … The productivity metric may also be a performance-based metric …”; [FIG. 6]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of Williams to the invention of Chanavat as described above for the motivation of incentivizing proponents in charge of managing a project and/or related activity. In such manner, the successful outcome of the project and/or activity being undertaken may be enhanced.

Re Claim 10: (Currently Amended) Chanavat in view of Williams discloses the computing system for implementing a social impact security trading application on a plurality of computing devices of claim 9. Chanavat further discloses: 

wherein the first set and second set of metric factors include one or more of a target group, a geographic location, an impact direction indication, or an impact number.  
(¶[0035]: “ESG indicator values are metric data values associated with ESG factors.”; ¶[0042]: “cash flow module 28 determines whether an entity associated with the ESG-linked security … achieved the set of pre-defined ESG goals defined [~”impact number”] for the entity over a particular time period.”; ¶[0046]: “matrix 100 includes one or more environmental factors 102A, social factors 102B, and corporate governance factors 102C that may be associated with and affect the cash flow provided by the ESG-linked security”)

Re Claim 11: (Currently Amended) Chanavat in view of Williams discloses the computing system for implementing a social impact security trading application on a plurality of computing devices of claim 10. Chanavat further discloses: 

wherein the impact number is a percentage value associated with one or more of the target group, the geographic location, or the impact direction indication.  
(¶[0049]: “cash flow module 28 will not adjust the variable coupon rate if the latest reported indicator value remains unchanged (0.00%) from a prior period …”; ¶[0050]: “For example, referring to FIG. 4, in the period ending ‘December 31, 2012’, the cash flow module 28 computed the aggregate changes for failed ESG activities to be ‘0.10%’…”)

Re Claim 12: (Currently Amended) Chanavat in view of Williams discloses the computing system for implementing a social impact security trading application on a plurality of computing devices of claim 9. Chanavat further discloses: 

wherein the first set of metric factors includes a first impact number corresponding to a threshold percentage value of a target characteristic and the second set of metric factors includes a second impact number corresponding to a measured percentage value of the target characteristic.  
(¶[0049]: “cash flow module 28 will not adjust the variable coupon rate if the latest reported indicator value [~ “second set of metric factors”] remains unchanged (0.00%) from a prior period, and will decrease the variable coupon rate if the latest reported indicator value meets or exceeds the pre-defined ESC goal value [~ “first set of metric factors”])

Re Claim 13: (Currently Amended) Chanavat in view of Williams discloses the computing system for implementing a social impact security trading application on a plurality of computing devices of claim 12. Chanavat further discloses: 

wherein determining whether the second set of metric factors satisfy the first set of metric factors includes determining whether the second impact number corresponding to the measured percentage value meets or exceeds the first impact number corresponding to the threshold percentage value.  
(¶[0049]: “cash flow module 28 will not adjust the variable coupon rate if the latest reported indicator value [~ “second set of metric factors”] remains unchanged (0.00%) from a prior period, and will decrease the variable coupon rate if the latest reported indicator value meets or exceeds the pre-defined ESC goal value [~ “first set of metric factors”])

Re Claim 14: (Currently Amended) Chanavat in view of Williams discloses the computing system for implementing a social impact security trading application on a plurality of computing devices of claim 9. Chanavat further discloses: 

further comprising forgoing transfer of the predefined monetary value from the issuer device to the investor device based on a determination that the second set of metric factors does not satisfy the first set of metric factors.  
(¶[0042]: “If the cash flow module 28 determines that the set of verified ESG indicator values, in the aggregate, do not meet or exceed the set of pre-defined ESG goal data associated with the issuer, … the cash flow module 28 computes a new current coupon rate for the ESG-linked security by adjusting the current coupon rate of the ESG-linked security to a higher interest rate”; ¶[0045]: “present disclosure is not limited to a security having both a fixed and variable coupon rate and may be utilized in developing and analyzing any security providing a variable cash flow.”)





Conclusion

Claims 9-14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692